Citation Nr: 1425158	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

2. Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability. 

3. Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2011, the appeal was remanded for further development, and it now returns to the Board for appellate review.

In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of which is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that his left hip and low back disabilities are related to service, to include as secondary to his left knee disability.  In June 2011, the appeal was remanded so that a VA examination could be performed and an opinion obtained as to whether the Veteran's left hip and/or lumbar spine disabilities were caused or aggravated by the service-connected left knee disability.  An opinion was provided by a VA examiner in May 2012; however, the examiner did not fully answer the question posed.  

The examiner opined that the left hip and back disabilities were less likely than not proximately due to or the result of the Veteran's left knee disability; however, the rationale for that opinion was that the medical literature does not support the development of degenerative joint disease of the spine or hip based on strain caused by gait impairment or weight imbalance due to arthritis of the knee.  This rationale does not address whether the disabilities of the left hip and back have been aggravated, or made worse beyond their natural progression, as a result of the service-connected left knee disability.  Thus, the VA opinion does not substantially comply with the opinion requested in the June 2011 remand, and the appeal must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner who performed the May 2012 VA examination and obtain an additional opinion as to the etiology of the Veteran's left hip and back disabilities. The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  After review, the examiner must address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's left hip disability was aggravated by the service-connected left knee disability? 

Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability was aggravated by the service-connected left knee disability? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered. 

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

3. When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



